Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed March 30th, 2022 have been entered. Claim 57 has been amended. Claims 40-70 remain pending.
Response to Arguments
Applicant’s arguments, see pages 9-17, filed March 30th, 2022, with respect to the rejection(s) of claim(s) 40-70 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Beeckler and Desinger.
Regarding independent claim 40, applicant argues that it would not be obvious to modify the fluid delivery lumen, as disclosed by Hancock, to include an optical channel for conveying an optical fiber. The examiner agrees and the previous 103 rejection of claim 40 has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 59 recites the limitation "the housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examinations purposes, the examiner will consider claim 59 as depending from claim 58, which introduces the limitation of “the housing”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-42, 44-48, 58, & 70 are rejected under 35 U.S.C. 103 as being unpatentable over Beeckler (US 20150157405 A1) in view of Desinger (US 6723094 B1), hereinafter Beeckler in view of Desinger.
Regarding claim 40, Beeckler discloses an electrosurgical device for performing invasive electrosurgery ([0046], [0065], & [0099]; Figure 1—element 10), the electrosurgical device comprising: a handpiece ([0046]; Figure 1—elements 16 & 17); an instrument cable ([0058] & [0059]; Figure 3 & 3A—elements 46 & 55) connected to and extending away from the handpiece ([0060]; Figure 1 & 6—elements 17 & 53), and a protective sheath on the outer surface of instrument cable ([0046]; Figure 1—element 12, 13, & 14), wherein the protective sheath comprises a distal portion ([0046] & [0049]; Figure 1 & 3A—element 14 & 19) and a proximal portion ([0046] & [0049]; Figure 1—element 13), wherein the proximal portion is configured to have greater rigidity than the distal portion ([0049]; the distal portion of the shaft (14 & 19) is preferably more flexible than the proximal shaft (13)), the cable configured to convey radiofrequency (RF) or microwave electromagnetic (EM) energy ([0099]), wherein the conductor ([0058] & [0059]; Figure 3 & 3A—elements 46 & 55) is hollow to form a longitudinal passage ([0059]; Figure 3 & 3A—element 55; hollow needle), and wherein the energy conveying structure further comprises an optical channel for conveying optical radiation ([0067]; Figure 3A—element 70), the optical channel being located in the longitudinal passage ([0067]; Figure 3A—element 55), and comprising: an illumination optical fibre bundle for conveying an illumination signal along the optical channel in a first direction ([0067]; Figure 3A & 6—element 71), and an imaging optical fibre bundle for conveying an imaging signal along the optical channel in a second direction ([0067]; Figure 3A & 6—element 72 & 75); and an instrument tip ([0059]; Figure 3 & 3A—element 55 & 56); and wherein the handpiece ([0046]; Figure 1 & 6—elements 16 & 17) comprises: one or more optical elements arranged to optically control or manipulate optical radiation transmitted into or received from the optical channel ([0077]); and a steering mechanism for controlling an orientation of a distal portion of the instrument cable ([0046] & [0052]; Figure 1 & 3A—element 16, 42, & 43).
Beeckler does not disclose the instrument cable comprising a coaxial layered energy conveying structure having: an inner conductive layer; an outer conductive layer formed coaxially with the inner conductive layer; a dielectric layer separating the inner conductive layer and the outer conductive layer; wherein the inner conductive layer, the outer conductive layer and the dielectric layer form a coaxial transmission line for conveying radiofrequency (RF) or microwave electromagnetic (EM) energy, wherein the inner conductive layer is hollow to form a longitudinal passage and an instrument tip comprising a piece of dielectric material mounted at a distal end of the instrument cable, wherein the instrument tip is connected to the coaxial transmission line to deliver the radiofrequency (RF) or microwave EM energy out of the electrosurgical device, wherein the inner conductive layer extends longitudinally into the piece of dielectric material beyond a distal end of the outer conductive layer to form a radiating antenna for the microwave EM energy.
Desinger teaches an electrosurgical device for delivering high frequency energy to tissue ([Abstract]), a coaxial cable with a hollow inner conductor and an optical wave guide located within the inner conductor ([Col. 12, lines 28-35]; Figure 4—elements 40, 60 & 62), the device comprising a coaxial layered energy conveying structure having: an inner conductive layer ([Col. 11, lines 19-24] & [Col. 12, lines 10-25]; Figure 1 & 4—element 40); an outer conductive layer ([Col. 11, lines 19-24]; Figure 1 & 4—element 20) formed coaxially with the inner conductive layer (Figure 1 & 4—element 40); a dielectric layer separating the inner conductive layer and the outer conductive layer ([Col. 11, lines 19-24]; Figure 1 & 4—element 30), wherein the inner conductive layer, the outer conductive layer and the dielectric layer form a coaxial transmission line for conveying radiofrequency (RF) or microwave electromagnetic (EM) energy ([Col. 1, lines 15-20]), wherein the inner conductive layer is hollow to form a longitudinal passage ([Col. 12, lines 29-35]; Figure 4—element 40); and an instrument tip ([Col. 11, lines 13-28]; Figure 1 & 4—elements 10) comprising a piece of dielectric material mounted at a distal end of the instrument cable (Col. 11, lines 29-34]; Figure 1 & 4—element 50), wherein the instrument tip is connected to the coaxial transmission line to deliver the radiofrequency (RF) or microwave EM energy out of the electrosurgical device ([Col. 11, lines 8-28]; Figure 4—element 10), wherein the inner conductive layer extends longitudinally into the piece of dielectric material beyond a distal end of the outer conductive layer to form a radiating antenna for the microwave EM energy ([Col. 11, lines 62-67]; Figure 1—element 14), 
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the energy delivery cable, as disclosed by Beeckler, to include the teachings of Desinger, as described above. As both references and the claimed invention are directed toward high frequency energy conveying structures that have a central lumen for containing optical fibers. As disclosed by Desinger, the energy conveying structure and tip provide an electrode arrangement that is simple to manufacture, permits precise localizable treatment of tissue, and spares surrounding tissue ([Col. 1, line 65 – Col. 2, line 5]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the energy conveying structure/electrode structure, as disclosed by Beeckler, to include the teachings of Desinger, as described above, as such a modification would provide an electrode structure that is simple to manufacture, permits precise localizable treatment of tissue and spares surrounding tissue. 
	Regarding claim 41, Beeckler in view of Desinger disclose all of the limitations of claim 40, as described above. 
	Beeckler further discloses wherein the device is dimensioned to be insertable in a flexible insertion tube of an invasive surgical scoping device ([0005]; the device can be introduced into tissue endoscopically or laparoscopically).
Regarding claim 42, Beeckler in view of Desinger disclose all of the limitations of claim 40, as described above. 
	Beeckler further discloses the device having a maximum outer diameter equal to or less than 3.5 mm ([0048] & [0049]; the outer diameter is preferably no greater than 8 French).
Regarding claim 44, Beeckler in view of Desinger disclose all of the limitations of claim 40, as described above. 
Beeckler further discloses wherein the optical channel extends through a bore in the instrument tip ([0067] & [0069]; Figure 3 & 3A—elements 55, 56, & 71, 72, & 73; distal segments of wave guide are located within the needle electrode (55) with ends that terminate at the distal end of the needle).
Regarding claim 45, Beeckler in view of Desinger disclose all of the limitations of claim 40, as described above. 
Beeckler further discloses wherein the optical channel terminates at an aperture formed in an outer surface of the instrument tip ([0067] & [0069]; Figure 3 & 3A—elements 55, 56, & 71, 72, & 73; distal segments of wave guide are located within the needle electrode (55) with ends that terminate at the distal end of the needle).
	Regarding claim 46, Beeckler in view of Desinger disclose all of the limitations of claim 40, as described above.
	Beeckler does not disclose wherein the piece of dielectric material is a cylindrical piece of ceramic with a rounded distal tip.
	 Desinger further teaches wherein the piece of dielectric material is a cylindrical piece of ceramic with a rounded distal tip ([Col. 9, lines 38-45], [Col. 11, lines 29-34], [Col. 15, lines 24-45], & [Col. 16, lines 55-60]; Figure 1, 4, & 23—element 10 & 50).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the energy delivery cable, as disclosed by Beeckler, to include the teachings of Desinger, as described above. As both references and the claimed invention are directed toward high frequency energy conveying structures that have a central lumen for containing optical fibers. As disclosed by Desinger, ceramic provides good dielectric and tribological properties which can increase levels of abrasion strength and surface quality ([Col. 9, lines 38-45]), the rounded distal tip is advantageously suitable for the treatment of edge tumors which a layer of coagulated tissue is formed in front of the distal end of the instrument ([Col. 15, lines 24-45]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the energy conveying structure, as disclosed by Beeckler, to include the teachings of Desinger, as described above, as such a modification would provide good dielectric properties, increase abrasion strength, increase surface quality, and provide an instrument tip that is advantageously suitable for the treatment of edge tumors.
Regarding claim 47 & 48, Beeckler in view of Desinger disclose all of the limitations of claim 40, as described above.
Beeckler further discloses wherein the handpiece further comprises a light source for generating the illumination signal (Claim 47), and wherein the light source is a light emitting diode (claim 48)([0077]; Figure 6—element 17 & 71; emitter waveguide is connected to an LED).
Regarding claim 58, Beeckler in view of Desinger disclose all of the limitations of claim 40, as described above.
	Beeckler further discloses wherein the handpiece comprises a housing for enclosing its internal components ([0072]; Figure 1 & 7—element 17 & 80).
Regarding claim 70, Beeckler in view of Desinger disclose all of the limitations of claim 40, as described above.
	Beeckler further discloses and electrosurgical system comprising: an electrosurgical generator arranged to generate RF or microwave EM energy ([0083] & [0099]; Figure 7—element 202) wherein the handpiece is connected to the generator to receive the RF or microwave EM energy and couple it into the coaxial transmission line in the instrument cable ([0083] & [0099]; Figure 7—element 46 & 202).
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Beeckler, Desinger, and Rohrmann (US Patent No. 5,467,420 A).
Regarding claim 43, Beeckler in view of Desinger disclose all of the limitations of claim 40, as described above.
Beeckler does not disclose where the energy conveying structure comprises an innermost insulating layer between the inner conductive layer and the optical channel.
Rohrmann teaches and energy conveying structure ( ([Col. 4, line 65-Col. 5, line 13]; Figure 1—element 1) with a tubular inner conductor ([Col. 5, lines 13-31]; Figure 1—element 2) and an optical channel located within the inner conductor ([Col. 5, lines 13-31]; Figure 1—element 6) wherein the coaxial layered energy conveying structure comprises an innermost insulating layer between the inner conductive layer and the optical channel ([Col. 5, lines 20-31]; Figure 1—element 7).  
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Beeckler, to include the further teachings of Rohrmann, as described above. As disclosed by Rohrmann, the innermost insulation layer, serves as a heat insulator during the fabrication of the radiating high frequency cable, the heat insulator is beneficial to the optical fibers contained in the inner conductor to protect them from damage due to the high temperatures employed during fabrication ([Col. 5, lines 25-31]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the electrosurgical device as disclosed by Beeckler to include the further teachings of Rohrmann, as such a modification would serve as a heat insulator during the fabrication of the radiating high frequency cable, thereby protecting the optical fibers contained in the inner conductor from damage due to high temperatures. 
Claims 49, 56-57, & 62-69 are rejected under 35 U.S.C. 103 as being unpatentable over Beeckler, Desinger, and Kawula et al.(US 20160278615 A1).
Regarding claim 49, Beeckler in view of Desinger disclose all of the limitations of claim 40, as described above.
Beeckler does not disclose wherein the handpiece comprises a fiberscope body, and wherein the optical channel comprises an insertion tube of the fiberscope.
Kawula teaches an illumination optical fibre bundle (Figure 2—element 180) for conveying an illumination signal along the optical channel in a first direction ([0010], [0109], [0126], [0128], & [0137]; Figure 2—element 180, 182, 182A), and an imaging optical fibre bundle for conveying an imaging signal along the optical channel in a second direction ([0010], [0109],[0122], [0123], [0150], & [0152]; Figure 2—element 160 & 260; Figure 3—element 201, 221, & 260), wherein the handpiece comprises a fiberscope body ([0019], [0107], [0108], [0126], & [0128]; Figure 1 & 2—element 140, 141, & 111), and wherein the optical channel comprises an insertion tube of the fiberscope ([0007], [0010], [0126], [0128] & [0152]—Figure 2—element 180).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Beeckler to include the further teachings of Kawula. As disclosed by Kawula, the light source generates a light that is projected out of the tip and illuminates the internal surgical region, the light reflects off of the tissue and forms an image, the image light enters the image assembly and is focused into the camera, which in turn turns photogenic data into electrical data to be displayed for a user to see ([0152]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the electrosurgical device as disclosed by Beeckler, to include the further teachings of Kawula, as such a modification would provide the user with visual feedback.
Regarding claim 56, Beeckler in view of Desinger disclose all of the limitations of claim 40, as described above.
Beeckler does not disclose wherein the handpiece comprises a power source.
Kawula teaches an illumination optical fibre bundle (Figure 2—element 180) for conveying an illumination signal along the optical channel in a first direction ([0010], [0109], [0126], [0128], & [0137]; Figure 2—element 180, 182, 182A), and an imaging optical fibre bundle for conveying an imaging signal along the optical channel in a second direction ([0010], [0109],[0122], [0123], [0150], & [0152]; Figure 2—element 160 & 260; Figure 3—element 201, 221, & 260), wherein the handpiece ([0133]; Figure 2—element 111) comprises a power source ([0133]; Figure 5—element 340).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device as disclosed by Beeckler to include the teachings of Kawula, as described above. As disclosed by Kawula, the power source supplies energy to the intensity controller and driver circuits of the light source, the driver circuits can then modify the power to suit the light source, and adjust the intensity of the light source ([0133] & [0134]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Beeckler, to include the further teachings of Kawula, as such a modification would provide power to the light source and allow the user with the ability to adjust the power and intensity levels of the light source. 
Regarding claim 57, Beeckler in view of Desinger and Kawula disclose all of the limitations of claim 56, as described above.
Kawula further teaches wherein the power source is rechargeable ([0133]; Figure 5—energy source is a battery).  
Regarding claim 62, Beeckler in view of Desinger disclose all of the limitations of claim 40, as described above.
Beeckler does not disclose wherein the handpiece comprises an optical sensor for detecting optical radiation received into the handpiece from the optical channel.
Kawula teaches an illumination optical fibre bundle (Figure 2—element 180) for conveying an illumination signal along the optical channel in a first direction ([0010], [0109], [0126], [0128], & [0137]; Figure 2—element 180, 182, 182A), and an imaging optical fibre bundle for conveying an imaging signal along the optical channel in a second direction ([0010], [0109],[0122], [0123], [0150], & [0152]; Figure 2—element 160 & 260; Figure 3—element 201, 221, & 260), wherein the handpiece comprises an optical sensor ([0107], [0114], [0115], [0116], [0124], [0152]; Figure 2 & 6—element 160, 260, 170 & 774) for detecting optical radiation received into the handpiece from the optical channel ([0152]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical device, as disclosed by Beeckler to include the further teachings of Kawula, as described above. As disclosed by Kawula, the light source generates a light that is projected out of the tip and illuminates the internal surgical region, the light reflects off of the tissue and forms an image, the image light enters the image assembly and is focused into the camera, which in turn turns photogenic data into electrical data to be displayed for a user to see ([0152]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the electrosurgical device as disclosed by Beeckler, to include the further teachings of Kawula, as such a modification would provide the user with visual feedback.
Regarding claim 63, Beeckler in view of Desinger and Kawula disclose all of the limitations of claim 62, as described above.
Kawula further teaches wherein the optical sensor is an image sensor ([0137] & [0152]; Figure 2 & 6—element 160, 260, 170, & 774) for generating a digital image of a treatment site located at a distal end of the optical channel based on an imaging signal received into the hand piece from the optical channel ([0152]).  
Regarding claim 64, Beeckler in view of Desinger and Kawula disclose all of the limitations of claim 63, as described above.
Kawula further teaches wherein the image sensor is a digital camera ([0107], [0110], [0115] & [0152]; Figure 2 & 6—element 170 & 171).  
Regarding claim 65, Beeckler in view of Desinger and Kawula disclose all of the limitations of claim 62, as described above.
Kawula further teaches wherein the handpiece (Figure 1—element 140, 141, & 111) comprises a communication module ([0110]; Figure 1 & 6—element 170; [0152]-last 2 sentences) arranged to communicate information relating to the detected optical radiation to a remote device ([0147], [0148], & [0152]; Figure 1—elements 130 & 190).  
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical device, as disclosed by Beeckler to include the teachings of Kawula, as described above. As disclosed by Kawula, having too many wires in an operating room can cause clutter and safety hazards, which is why having a device with wireless connectivity is important in the operating room ([0012]). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Beeckler, to include the further teachings of Kawula, as such a modification would decrease clutter and safety hazards in the operating room. 
Regarding claim 66, Beeckler in view of Desinger and Kawula disclose all of the limitations of claim 65, as described above.
Kawula further teaches wherein the communication module comprises a transceiver ([0022]) that is communicably connectable to a wireless network ([0022], [0110], & [0152]; Figure 1—element 130).  
Regarding claim 67, Beeckler in view of Desinger and Kawula disclose all of the limitations of claim 65, as described above.
Kawula further teaches wherein the communication module is arranged to upload image data to a remote server ([0022], [0110], & [0152]; Figure 1—element 130).  
Regarding claim 68, Beeckler in view of Desinger and Kawula disclose all of the limitations of claim 65, as described above.
Kawula further teaches a display device ([0110] & [0143]; Figure 1—element 190) arranged to receive and display the information relating to the detected optical radiation ([0110], [0143], [0147], [0150], & [0152]).  
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical device, as disclosed by Beeckler, to include the further teachings of Kawula, as described above. As disclosed by Kawula, having too many wires in an operating room can cause clutter and safety hazards, which is why having a device with wireless connectivity is important in the operating room ([0012]), the camera transmits the image data from the device to a display ([150]) to be viewed ([0007]). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Beeckler, to include the further teachings of Kawula, as such a modification would decrease clutter and safety hazards in the operating room, and allow for the image data to be viewed on a display. 
Regarding claim 69, Beeckler in view of Desinger and Kawula disclose all of the limitations of claim 68, as described above.
Kawula further teaches wherein the display device is a laptop computer, tablet computer, or smartphone ([0110]; Figure 1—element 190 is a general or special purpose computer).  
Claims 50, 53 & 55 are rejected under 35 U.S.C. 103 as being unpatentable over Beeckler in view of Desinger and Taylor (US 5702433 A), hereinafter Taylor. 
Regarding claim 50, Beeckler in view of Desinger disclose all of the limitations of claim 40, as described above. 
Beeckler further discloses wherein the steering mechanism comprises: an actuator mounted on an outer surface of the handpiece ([0049], [0052]-[0054], [0057], & [0086]; Figure 1—element 16 & 61); and a control element extending along the instrument cable ([0052]; Figure 3A—elements 5, 42 & 43), the control element ([0052]; Figure 3A—element 42 & 43) being operably coupled to the distal portion of the instrument cable ([0049], [0052], [0053], [0054]; Figure 1 & 3A—elements 14, 19, & 32).
Beeckler does not disclose a pull arm operably coupled to the actuator to slide within the handpiece; the control element being operably coupled to the pull arm and the distal portion of the instrument cable
Taylor further teaches a steering mechanism comprising an actuator ([Col. 6, lines 43-65]; Figure 1—element 16) mounted on an outer surface of the handpiece ([Col. 5, lines 5-22] & [Col. 6, lines 43-65]; Figure 1—element 12); a pull arm ([Col. 6, lines 43-65]; Figure 1—element 60 & 62) operably coupled to the actuator ([Col. 6, lines 43-65]; Figure 1—element 16) to slide within the handpiece (Figure 1—element 12); and a control element (Figure 1-6—element 52 & 52’) extending along the instrument cable ([Col. 5, lines 6-22] & [Col. 6, lines 12-37]; Figure 2-6—element 50 & 50’), the control element being operably coupled to the pull arm ([Col. 6, lines 43-65]) and the distal portion of the instrument cable ([Col. 5, lines 23-41] & [Col. 6, lines 12-37]).  
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Beeckler to include the teachings of Taylor. As disclosed by Taylor, in many medical procedures steering mechanisms are useful to position a catheter at a location in a patient’s body ([Col. 1, lines 13-26]), the steering mechanism enables steering of the cable and distal portion of the catheter ([Col. 5, lines 5-22]), and the actuator is designed to allow for maximum deflection of the distal tip ([Col. 6, lines 43-65]). As disclosed by Beeckler, the electrosurgical device may comprise one or more control wires that are conveyed to the instrument tip and a deflection mechanism can be incorporated ([0052] & [0056]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the electrosurgical device, as disclosed by Beeckler to include the further teachings of Taylor, as such a modification would allow for steering of the distal tip and maximum deflection. 
Regarding claim 53, Beeckler in view of Desinger and Taylor disclose all of the limitations of claim 50, as described above.
Beeckler further disclosed wherein the control element ([0052]; Figure 3A—element 42 & 43) comprises one or more control wires ([0052]; Figure 3A—element 42 & 43) secured to the instrument cable at the distal portion thereof ([0049], [0052], [0053], [0054]; Figure 1 & 3A—elements 14, 19, & 32).
Beeckler does not explicitly disclose wherein the control wires are attached to the pull arm.
Taylor further teaches wherein the control elements are attached to the pull arm (see above rejection of claim 50).
Regarding claim 55, Beeckler in view of Desinger and Taylor disclose all of the limitations of claim 53, as described above. 
Beeckler further discloses wherein the control wires ([0052]; Figure 2B & 3A—element 42 & 43)  extend longitudinally through a protective sheath ([0049]; Figure 2B & 3A—elements 19 & 32) that surrounds the coaxial layered structure (Figure 3A—element 55).
Claims 51 & 52 are rejected under 35 U.S.C. 103 as being unpatentable over Beeckler, Desinger, Taylor, and Salahieh et al. (US 20150094656 A1) hereinafter Salahieh. 
Regarding claim 51, Beeckler in view of Desinger and Taylor disclose all of the limitations of claim 50, as described above. 
Beeckler further discloses wherein the control element comprises the protective sheath ([0063]; Figure 2C & 3A—element 47) that surrounds the coaxial layered structure ([0063]; Figure 3A—element 55), and wherein the coaxial layered structure is anchored to the handpiece ([0060]; Figure 3B—element 53; Figure 1—element 17).  
Beeckler not disclose wherein the protective sheath is anchored to the coaxial layered structure at the distal portion of the instrument cable and free to move relative to the coaxial layered structure at the handpiece.
Salahieh teaches an outer sheath ([0074]; Figure 2B—element 34) and inner tubular element ([0075]; Figure 2B—element 36), wherein the outer sheath is anchored to the inner tubular member at the distal portion ([0075]; Figure 2B—element 38) of the inner tubular member ([0075]; Figure 2B—element 36) and free to move relative to the coaxial layered structure at the handpiece ([0075]; Figure 2B—element 38;  the outer sheath is free to move relative to the inner tubular member proximal to element 38).
 A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device steering system, as disclosed by Beeckler, to include the teachings of Salahieh, as both references and the claimed invention are directed toward devices with steerable tips.  As disclosed by Beeckler, steerable devices can be used to delivery medical devices to a target location ([0005]), the outer sheath and inner tubular member are fixed relative to one another at a fixation location distal to a steerable portion, moveable relative to one another proximal to the steerable portion and along the steerable portion to cause the steerable portion to be steered ([0009]), and when tracking around bends in the body, any kinks created in a guiding device can create an obstruction to the delivery of the medical device, therefor the distal end of a delivery device is preferably deflectable over a range of bend radii ([0006]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device steering system to include the teachings of Salahieh, as such a modification would allow the medical device to be delivered the target location and cause the steerable portion to be steered. 
Regarding claim 52, Beeckler in view of Desinger, Taylor, and Salahieh disclose all of the limitations of claim 51, as described above.
 Salahieh further teaches wherein the protective sheath ([0075]; Figure 1 & 2B—element 34) has a cut-out portion ([0075]; Figure 2B—element 42) at one side thereof in the distal portion ([0075]; Figure 2B—element 37) of the instrument cable ([0075]; Figure 2B—element 36).  
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Beeckler in view of Desinger Taylor, and Karmarkar et al. (US 20060119361A1), hereinafter Karmarkar. 
Regarding claim 54, Beeckler in view of Desinger, and Taylor disclose all of the limitations of claim 53, as described above. 
Beeckler in view of Desinger, and Taylor do not disclose wherein the control wires extend longitudinally through the dielectric layer of the coaxial transmission line.  
Karmarkar teaches a coaxial cable ([0045] & [0066]; Figure 4C—inner conductor (2), outer conductor (12), & dielectric layer (31)) and a steering mechanism with control wires ([0066]), wherein the control wires ([0066]; Figure 4B & 4C—element 46, extending through lumen 30) extend longitudinally through the dielectric layer ([0045] & [0066]; Figure 4C—element 31, lumen 30 extends through dielectric layer 31) of the coaxial transmission line ([0045] & [0066]; Figure 4C—inner conductor (2), outer conductor (12), & dielectric layer (31)).  
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Beeckler in view of Desinger, and Taylor, to include the teachings of Karmarkar, as both references and the claimed invention are directed toward electrosurgical devices. As disclosed by Karmarkar, the control wires can be non-metallic materials, or can be housed in a non-metallic material, to prevent the control wires from interacting with the center conductor ([0066]), and the control wires allow for the steering of the distal tip ([0070]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Beeckler in view of Desinger, and Taylor, to include the teachings of Karmarkar, as such a modification would allow for the steering of the distal tip, while preventing the control wires from interacting with the center conductor.  
Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Beeckler in view of Desinger and Sigmon et al.(US 20160317218 A1), hereinafter Sigmon. 
Regarding claim 59, Beeckler in view of Desinger disclose all of the limitations of claim 40, as described above. 
Beeckler does not disclose wherein the instrument cable is detachable from the housing.
Sigmon teaches and electrosurgical device, wherein the instrument cable ([106]; Figure 4—element 122) is detachable from the housing ([106]; Figure 4—element 120).  
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical device, as disclosed by Beeckler, to include the teachings of Sigmon, as both references and the claimed invention are directed toward electrosurgical devices. As disclosed by Sigmon, the electrical cable can be detached or disconnected from the handle after a procedure and used with a different electrosurgical device or attach to a different housing ([0106]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Beeckler to include the teachings of Sigmon, as such a modification would allow for the cable to be disconnected or detached and paired with another electrosurgical device. 
Claims 60 & 61 are rejected under 35 U.S.C. 103 as being unpatentable over Beeckler in view of Desinger and Chin et al. (US 20030069575 A1), hereinafter Chin. 
Regarding claim 60, Beeckler in view of Desinger disclose all of the limitations of claim 40, as described above. 
Beeckler does not disclose wherein the instrument tip comprises an ultrasonic transducer arranged to couple an ultrasonic signal into biological tissue. 
Chin teaches wherein the instrument tip comprises an ultrasonic transducer ([0136]; Figure 16—element 96) arranged to couple an ultrasonic signal into biological tissue ([0136] & [0137]).  
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Beeckler, to include the teachings of Chin, as both references and the claimed invention are directed toward electrosurgical devices. As disclosed by Chin, medical devices commonly use microwave and radio frequency energy for tissue ablation ([0010]), although ultrasound ablation can be applied as another viable source of ablation energy ([0136]), an ultrasonic transducer can deliver acoustic waves sufficient to ablate tissue ([0136]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device as disclosed by Beeckler, to include the teachings of Chin, as such a modification would provide another viable source of ablation energy and acoustic waves sufficient to ablate tissue. 
Regarding claim 61, Beeckler in view of Desinger and Chin disclose all of the limitations of claim 60, as described above.
Chin further teaches wherein the instrument tip comprises a piezoelectrically active ceramic ([0136] & [0137]; Figure 16—element 96), and the instrument cable is arranged to convey a voltage signal for controlling the piezoelectrically active ceramic to generate the ultrasonic signal ([0104], [0136], & [0137]).  
Conclusion
Accordingly, claims 40-70 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794